NOT RECOMMENDED FOR PUBLICATION
                                    File Name: 05a0345n.06
                                       Filed: May 3, 2005

                                                  No. 04-1569

                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT


RICHARD DAMA,                                        )
                                                     )
        Plaintiff-Appellant,                         )
                                                     )
v.                                                   )    ON APPEAL FROM THE UNITED
                                                     )    STATES DISTRICT COURT FOR THE
TARGET CORPORATION,                                  )    WESTERN DISTRICT OF MICHIGAN
                                                     )
        Defendant-Appellee.                          )
                                                     )    OPINION


Before: SUHRHEINRICH and GILMAN, Circuit Judges; and ACKERMAN, District Judge.*

        RONALD LEE GILMAN, Circuit Judge. Richard Dama, who was 45 years of age in

August of 2002, was terminated that month from his job as a mid-level supervisor at Target

Corporation’s distribution center in Galesburg, Michigan. He subsequently brought this suit against

Target, claiming that it had discriminated against him on the basis of his age when he was

discharged. Dama also alleged that he was terminated in retaliation for filing complaints with the

Equal Opportunity Employment Commission and other state and federal agencies. The district court

granted Target’s motion for summary judgment on both of Dama’s claims.

        Dama’s principal argument on appeal is that the district court failed to fully analyze his claim

of retaliation and erred by granting Target’s motion for summary judgment on this issue.



        *
          The Honorable Harold A. Ackerman, United States District Judge for the District of New Jersey, sitting by
designation.
No. 04-1569
Dama v. Target Corp.

“[R]etaliation claims are governed by the McDonnell Douglas burden-shifting framework.” Weigel

v. Baptist Hosp., 302 F.3d 367, 381 (6th Cir. 2002) (citing McDonnell Douglas v. Green, 411 U.S.

792, 802 (1973)). A plaintiff establishing a prima facie case of retaliation must show that “(1) that

the plaintiff engaged in a protected activity; (2) that the defendant had knowledge of the plaintiff’s

protected conduct; (3) that the defendant took an adverse employment action towards the plaintiff;

and (4) that there was a causal connection between the protected activity and the adverse

employment action.” Id.

        After carefully considering the record on appeal, the briefs of the parties, and the applicable

law, and having had the benefit of oral argument, we are doubtful that Dama demonstrated all of the

elements necessary to establish a prima facie case of retaliation. And even if we assume for the sake

of argument that Dama did establish a prima facie case, his retaliation claim still fails under the

McDonnell Douglas framework. Target provided several legitimate business reasons for his

termination, and Dama failed to proffer any evidence that these reasons were simply a pretext

designed to mask either retaliation or age discrimination.

        Because the reasoning that supports the judgment for Target has been clearly articulated by

the district court in a thorough and comprehensive opinion, and because Dama’s argument that the

district court did not consider his retaliation claim is unpersuasive, the issuance of a detailed written

opinion by us would be unduly duplicative. The judgment rendered by the Honorable Robert

Holmes Bell, Chief Judge of the United States District Court for the Western District of Michigan,

is accordingly affirmed on the basis of the reasoning detailed in his Opinion dated April 7, 2004.




                                                  -2-